HEIMAN, J.,
concurring. While I agree with part I of the majority opinion and the determination in part II that the trial court improperly found that the defendant had acted “without any substantial justification,” I do not agree with the reasoning by which the majority reached its result in part II.
The resolution of the issue in part II should be based solely on the fact that the defendant’s policy regarding motorized wheelchairs had not been declared invalid by any binding authority. The defendant has a right to rely on its properly adopted policy unless and until such policy is struck down by binding legal authority because “the validly enacted regulations of an administrative agency carry the force of statutory law.” Commission on Hospitals & Health Care v. Stamford Hospital, 208 Conn. 663, 668, 546 A.2d 257 (1988).
Accordingly, I concur in the opinion in part I and in the result in part II.